 



Exhibit 10.55
(JTC CORPORATION LOGO) [a33657a3365705.gif]
Please quote our reference when replying
Our Ref : JTC(L) 3729/199/VG/mh

     
26 October 2006
   
 
   
 
  JTC Corporation
 
  The JTC Summit
 
  8 Jurong Town Hall Road
TRIO-TECH INTERNATIONAL PTE LTD
  Singapore 609434

             
BLK 1008 TOA PAYOH NORTH
      contact    
#03-09
      centre hotline   1800 568 7000  
SINGAPORE 318996
      main line   (65) 6560 0056  
 
      facsimile   (65) 6565 5301  
 
  BY LOCAL URGENT MAIL   website   www.jtc.gov.sg

(ATTN : LEE SOON SIEW KUAN )
Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOT A 4551 AND ITS
ANCILLARY SITES AT BLK 1004 TOA PAYOH NORTH #07-01 /02 /03 /04 /05 /06 /07
SINGAPORE 318995

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).

2   2.1 The Premises :

      Private Lot A4551 also known as Unit #07-01 /02 /03 /04 /05 /06 /07 and
its ancillary sites (“the Premises”) at Block 1008 TOA PAYOH NORTH (“the
Building”) in the TOA PAYOH INDUSTRIAL ESTATE SINGAPORE(318996) as delineated
and edged in red on the plan attached to the Offer.     2.2   Term of Tenancy :
        3 years years (“the Term”) with effect from 1 October 2006 (“the
Commencement Date”).

  2.3   Tenancy :

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   in the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

(LOGO) [a33657a3365712.gif]     (LOGO) [a33657a3365706.gif]     (LOGO)
[a33657a3365707.gif]     (LOGO) [a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
2.4 Area :
(a) Main site and ancillary sites:

                                  Bulk             Building   Discount          
  Rent per   Per         Floor Area   square   square Site   Unit No   (sqm)  
metre   metre
4551
  #07/01 /02 /03 /04 /05 /06 /07   637.7   $9.35   $0.47
Storage Room
  Ancillary on Level 1   9.4   $12.85   $0.64
Switch room
  Ancillary on Level 1   8.1   $12.85   $0.64
Switch Room
  Ancillary on Level 2   8.1   $10.50   $0.53
Switch Room
  Ancillary on Level 3   8.1   $9.95   $0.50
Switch Room
  Ancillary on Level 4   8.1   $9.35   $0.47
Switch Room
  Ancillary on Level 5   8.1   $9.35   $0.47
Switch Room
  Ancillary on Level 6   8.1   $9.35   $0.47
Switch room
  Ancillary on Level 7   8.1   $9.35   $0.47

(b)   Ground sites:

                                      Bulk                   discount          
    Land Rent   Per   Site   Unit No   Land Area   Per month   month  
Transformer Room
  Ground site   106.1   $321.48   $ 16.07  
Power Grid station
  Ground site   45.1   $136.65   $ 6.83  

  on the Area less discount as shown in the table (a) above , in the event that
the said aggregate floor area occupied is at any time reduced to below 5,000
square metres (when the discount is totally withdrawn) with effect from the date
of reduction in the said aggregate floor area, (“Building Rent”) to be paid
without demand and in advance without deduction on the 1st day of each month of
the year (i.e. 1st of January, February, March, etc.). After your first payment
is made in accordance with Clause 3 of this letter and the attached Payment
Table, the next payment shall be made on 1 December 2006.

2.5   Service Charge for units #07-01/02/03/04/05/06/07 only:

    $2.25 per square metre per month (“Service Charge”) on the Area, as charges
for services rendered by us, payable by way of additional and further rent
without demand on the same date and in the same manner as the Building Rent,
subject to our revision from time to time.



 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]

2.6   Security Deposit/Banker’s Guarantee :       Discounted Rent      
Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ Building Rent and Service Charge. However, as an
off-budget measure and as payment by GIRO has been made a condition with which
you must comply under clause 3 of this letter, you shall, at the time of your
acceptance of the Offer, place with us a deposit equivalent to one (1) month’s
Building Rent (at the discounted rate) and Service Charge (“Security Deposit”)
as security against any breach of the covenants, terms and conditions in the
Tenancy, as follows :

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
or such other form of security as we may in our absolute discretion permit or
accept.     (b)   The Security Deposit shall be maintained at the same sum
throughout the Term and shall be repayable to you without interest, or returned
to you for cancellation, after the termination of the Term (by expiry or
otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject to
appropriate deductions or payment to us for damages or other sums due under the
Tenancy.     (c)   If the Building Rent at the discounted rate is increased to
the normal rate, or Service Charge is increased, or any deductions are made from
the Security Deposit, you shall immediately pay the amount of such increase or
make good the deductions so that the Security Deposit shall at all times be
equal to one (1) month’s Building Rent (at the Building Rent or Rent Payable, as
the case may be) and Service Charge.     (d)   If at any time during the Term,
your GIRO payment is discontinued, then you shall place with us, within two
(2) weeks of the date of discontinuance of your GIRO payment, the additional sum
equivalent to two (2) months’ Building Rent and Service Charge, so that the
Security Deposit shall at all times be equal to three (3) months’ Building Rent
(at the Building Rent or Rent Payable, as the case may be) and Service Charge
for the remaining period of the Term.     (e)   If at any time during the Term
the off-budget measure is withdrawn you shall, if required in writing by us,
also pay to us the additional sum equivalent to two (2) months’ Building Rent
and Service Charge, so that the Security Deposit shall at all times be equal to
three (3) months’ Building Rent (at the Building Rent or Rent Payable, as the
case may be) and Service Charge for the remaining period of the Term.

2.7   Mode of Payment:

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]

  (b)   Thereafter during the Term, you shall pay Building Rent, Service Charge
and GST at prevailing rate by Interbank GIRO or any other mode to be determined
by us.     (c)   You have an existing account with us from which we shall deduct
the aforesaid payments.     (d)   However, pending finalisation for the GIRO
arrangement, you shall pay Building Rent, Service Charge and GST at prevailing
rate as they fall due by cheque or Cashier’s Order.

2.8   Authorised Use :       You shall use the Premises for the purposes of:

  (a)   #07-01 /02 /03 /04 /05/06/07         Assembly and Test of
Semi-Conductors and Test Equipment only ;     (b)   Storage Room on Level 1;    
(c)   Ground Site :         Power Grid Station ;     (d)   Ground Site:        
Transformer Room ; and     (e)   Switch Room on Levels 1,2,3,4,5,6 and 7,

       only and for no other purpose whatsoever (“the Authorised Use”).

2.9   Loading Capacity :

  (a)   Normal (Ground & Non-ground) Floor Premises :         You shall comply
and ensure compliance with the following restrictions :

      (a1) maximum loading capacity of the goods lifts in the Building; and    
    (a2) maximum floor loading capacity of 10.0 kiloNewtons per square metre of
the Premises on the 7th storey of the Building
      PROVIDED THAT any such permitted load shall be evenly distributed.

  (b)   You shall therefore, subject to our prior written consent, provide at
your own cost suitable and proper foundation for all machinery, equipment and
installation at the Premises.

2.10   Reinstatement of Premises :       You shall reinstate the Premises in
accordance with clauses 2.15 and 2.22 of the MT. The required reinstatement
works shall be conveyed to you after an inspection of the Premises.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.11   Option for Renewal of Tenancy :

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following :

      (b1) there shall be no breach of your obligations at the time you make
your request for a further term, and at the expiry of the Term;         (b2) the
duration of the further term shall be mutually agreed upon;        
(b3) the Building Rent shall be at a revised rate to be determined by us, having
regard to the market rent of the Premises at the time of granting the further
term. Our determination of the rent shall be final and conclusive; and
       
(b4) the tenancy for the further term shall be upon the same covenants, terms
and conditions except for the duration, Building Rent, security deposit (which
shall be equivalent to three (3) month’s Building Rent and Service Charge
instead of one (1) month), and excluding a covenant for renewal of tenancy.

3   Mode of Due Acceptance :

  (a)   The Offer shall lapse if we do not receive the following by 6 Nov 2006:

     
(a1) Duly signed letter of acceptance (in duplicate) of the Offer, in the form
set out in the Letter of Acceptance attached. (Please date as required in your
letter of acceptance)
        (a2) Payment of the sum set out in the Payment Table attached.

4   You may submit your acceptance and payment by post or if you wish to make a
submission personally you may do so at our Contact Centre at The JTC Summit at 8
Jurong Town Hall Road. Please bring a copy of this letter when making your
submission.   5   Please note that payments made prior to your giving us the
other items listed above may be cleared by and credited by us upon receipt
However, if those other items are not forthcoming from you within the time
stipulated herein, the Offer shall lapse and there shall be no contract between
you and us arising hereunder. Any payments received shall then be refunded to
you without interest and you shall have no claim of whatsoever nature against
us.   6   Variation to the Tenancy :       Any variation, modification,
amendment, deletion, addition or otherwise of the Offer shall not be enforceable
unless agreed by both parties and reduced in writing by us. No terms or
representation or otherwise, whether expressed or implied, shall form part of
the Offer other than what is contained herein.

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]

7   The car park for Block 1004 Toa Payoh North is currently managed by
P-Parking International Pte Ltd and you will have to observe and be bound by all
the rules and regulations governing the use and operation of the car park. You
are requested to contact:

Mr Johnson Tan
736B Geylang Road,
Singapore 389647
Tel: 67494119

  on your use of the carpark.

8   Please also note that our granting of your request/application herein does
not at any time prejudice or waive any of our rights or remedies for breaches of
your obligations to us. Any waiver by us, to be effective, must be clearly and
specifically stated in writing.   9   To guide and assist you, we enclose a
Schedule of Statutory Controls for Flatted Factory Occupants.

Yours faithfully
() [a33657a3365711.gif]
Ms Vivien Goh
Assistant Manager (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group
DID   : 68833731
FAX  : 68855936
Email : gohfsv@jtc.gov.sg

         
ENCS:
  ¨   Payment Table Specimen BG
 
  ¨   Plan Specimen Acceptance Form MT No. 27.09
 
  ¨   Schedule of Statutory Controls (SC3)]

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
Annex A
OFFER OF TENANCY FOR PREMISES AT BLK 1004 TOA PAYOH NORTH #07-01 /02 /03 /04 /05
/06 /07 SINGAPORE 318995

                              Amount           GST
A4551: Building Rent at $9.35 per sqm per month on 637.7 sqm for period 1
October 2006 to 31 October 2006
  $ 5,962.50                    
Less: Bulk discount of 5%, at $0.47 psm per sqm per month for period 1
October 2006 to 31 October 2006
  $ 299.72     $ 5,662.78            
Service charge at 2.25 per sqm per month on 637.7 sqm for period 1 October 2006
to 31 October 2006
          $ 1,434.83            
 
          $ 7,097.61     $ 354.88    
Less: Amount to be deducted through GIRO
              $ 7,452.49        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 21,292.83                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 14,195.22     $ 7,097.61            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 682.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 7,779.61            
 
    c/f     $ 7,779.61          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR STORAGE ROOM ON LEVEL 1 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount   GST        
 
    b/f     $ 7,779.61          
Site: A 4551 (Ancillary) Building Rent at $12.85 per sqm per month on 9.4 sqm
for period 1 October 2006 to 31 October 2006
  $ 120.79                    
Less: Bulk discount of 5% at $0.64 psm per sqm per month for period 1
October 2006 to 31 October 2006
  $ 6.02     $ 114.77     $ 5.74    
Less: Amount to be deducted through GIRO
              $ 120.51        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 344.31                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 229.54     $ 114.77            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 12.00          
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                       
Total Payable (inclusive of GST at prevailing rate)
          $ 126.77            
 
    c/f     $ 7,906.38          

 



--------------------------------------------------------------------------------



 



ANNEX A
OFFER OF TENANCY FOR POWERGRID STATION (ANCILLARY TO BLK 1004 TOA PAYOH NORTH
#07-01 /02 /03 /04 /05 /06 /07 SINGAPORE 318995)

                              Amount           GST
 
    b/f     $ 7,906.38          
Site: A 4551 (Ancillary): Rent at $321.48 per month on 106.1 sqm for period 1
October 2006 to 31 October 2006
  $ 321.48                    
Less: Bulk discount of $16.07 per month for period 1 October 2006 to 31 October
2006
  $ 16.07     $ 305.41     $ 15.27    
Less: Amount to be deducted through GIRO
              $ 320.68        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 916.23                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 610.82     $ 305.41            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 30.00          
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Reinstatement Deposit
          $ 22,950.00            
Total Payable (inclusive of GST at prevailing rate)
          $ 23,285.41            
 
    c/f     $ 31,191.79          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR TRANSFORMER ROOM (ANCILLARY TO BLK 1004 TOA PAYOH NORTH
#07-01 /02 /03 /04 /05 /06 /07 SINGAPORE 318995)

                              Amount           GST
 
    b/f     $ 31,191.79          
Site: A 4551 (Ancillary): Rent at $136.65 per month on 45.1 sqm for period 1
October 2006 to 31 October 2006
  $ 136.65                    
Less: Bulk discount of $6.83 per month for period 1 October 2006 to 31 October
2006
  $ 6.83     $ 129.82     $ 6.49    
Less: Amount to be deducted through GIRO
              $ 136.31        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 389.46                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 259.64     $ 129.82            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 14.00          
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Reinstatement Deposit
          $ 21,250.00            
Total Payable (inclusive of GST at prevailing rate)
          $ 21,393.82            
 
    c/f     $ 52,585.61          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 1 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount   GST        
 
    b/f     $ 52,585.61          
Site: A 4551 (Ancillary) Building Rent at $12.85 per sqm per month on 8.1 sqm
for period 1 October 2006 to 31 October 2006
  $ 104.09                    
Less:Bulk discount of 5% at $0.64 psm per sqm per month for period 1 October
2006 to 31 October 2006
  $ 5.18     $ 98.91     $ 4.95    
Less: Amount to be deducted through GIRO
              $ 103.86        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 296.73                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 197.82     $ 98.91            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 10.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 108.91            
 
    c/f     $ 52,694.52          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 2 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                                    Amount     GST        
 
      b/f       $ 52,694.52          
Site: A 4551 (Ancillary) Building Rent at $10.50 per sqm per month on 8.1 sqm
for period 1 October 2006 to 31 October 2006
    $ 85.05                          
Less: Bulk discount of 5% at $0.53 psm per sqm per month for period 1 October
2006 to 31 October 2006
    $ 4.29       $ 80.76     $ 4.04    
Less: Amount to be deducted through GIRO
              $ 84.80        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
    $ 242.28                    
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
    $ 161.52       $ 80.76            
Stamp Duty for Letter of Acceptance (in duplicate)
              $ 8.00          
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                             
Total Payable (inclusive of GST at prevailing rate)
              $ 88.76            
 
      c/f       $ 52,783.28          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 3 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount   GST        
 
    b/f     $ 52,783.28          
Site: A 4551 (Ancillary) Building Rent at $9.95 per sqm per month on 8.1 sqm for
period 1 October 2006 to 31 October 2006
  $ 80.60                    
Less: Bulk discount of 5% at $0.50 psm per sqm per month for period 1 October
2006 to 31 October 2006
  $ 4.05     $ 76.55     $ 3.83    
Less: Amount to be deducted through GIRO
              $ 80.38        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 229.65                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 153.10     $ 76.55            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 8.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 84.55            
 
    c/f     $ 52,867.83          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 4 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount           GST
 
    b/f     $ 52,867.83          
Site: A 4551 (Ancillary) Building Rent at $9.35 per sqm per month on 8.1 sqm for
period 1 October 2006 to 31 October 2006
  $ 75.74                    
Less: Bulk discount of 5% at $0.47 psm per sqm per month for period 1 October
2006 to 31 October 2006
  $ 3.81     $ 71.93     $ 3.60    
Less: Amount to be deducted through GIRO
              $ 75.53        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 215.79                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 143.86     $ 71.93            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 8.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 79.93            
 
    c/f     $ 52,947.76          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 5 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount           GST
 
    b/f     $ 52,947.76          
Site: A 4551 (Ancillary) Building Rent at $9.35 per sqm per month on 8.1 sqm for
period 1 October 2006 to 31 October 2006
  $ 75.74                    
Less: Bulk discount of 5% at $0.47 psm per sqm per month for period 1 October
2006 to 31 October 2006
  $ 3.81     $ 71.93     $ 3.60    
Less: Amount to be deducted through GIRO
              $ 75.53        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 215.79                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 143.86     $ 71.93            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 8.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 79.93            
 
    c/f     $ 53,027.69          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 6 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount             GST  
 
    b/f     $ 53,027.69          
Site: A 4551 (Ancillary) Building Rent at $9.35 per sqm per month on 8.1 sqm for
period 1 October 2006 to 31 October 2006
  $ 75.74                    
Less: Bulk discount of 5% at $0.47 psm per sqm per month for period 1 October
2006 to 31 October 2006
  $ 3.81     $ 71.93     $ 3.60    
Less: Amount to be deducted through GIRO
              $ 75.53        
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 215.79                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 143.86     $ 71.93            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 8.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 79.93            
 
    c/f     $ 53,107.62          

 



--------------------------------------------------------------------------------



 



() [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR SWITCH ROOM ON LEVEL 7 AT BLK 1004 TOA PAYOH NORTH #07-01
/02 /03 /04 /05 /06 /07 SINGAPORE 318995

                              Amount             GST  
 
    b/f     $ 53,107.62          
Site: A 4551 (Ancillary) Building Rent at $9.35 per sqm per month on 8.1 sqm for
period 1 October 2006 to 31 October 2006
  $ 75.74                    
Less: Bulk discount of 5% at $0.47 psm per sqm per month for period 1 October
2006 to 31 October 2006
  $ 3.81     $ 71.93     $ 3.60    
Less: Amount to be deducted through GIRO
              $ 75.53        
Deposit equivalent to 3 months’ Building Rent: and Service Charge (or Banker’s
Guarantee)
  $ 215.79                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 143.86     $ 71.93            
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 8.00          
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                         
Total Payable (inclusive of GST at prevailing rate)
          $ 79.93            
 
  Grand total   $ 53,187.55          

Alternatively, please let us have your cheque for $ 796.00 and a Banker’s
Guarantee for $ 52,391.55.
Please note that your first month’s rent of $ 8,601.15 will be deducted through
your Giro Account in October 2006

 